Citation Nr: 1030688	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1966.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

This appeal was remanded by the Board in September 2009 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record does not show that bilateral 
hearing loss manifested within one year after service or is 
related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2005 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Here, this notice was provided to the Veteran in 
conjunction with the June 2006 Statement of the Case.  

Although the Dingess notice was provided subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of an April 2010 
Supplemental Statement of the Case issued after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Additionally, service connection is being denied in 
this decision, therefore, such error was harmless as no rating or 
effective date will be assigned.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
appellant was afforded a VA medical examination in February 2010.  
As the Dingess timing error was cured and the Veteran was 
provided a VA examination in February 2010, the Board finds that 
the RO substantially complied with its September 2009 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to the appellant in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his bilateral hearing loss should be 
service connected.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as an organic disease of the nervous system, 
including sensorineural hearing loss, manifests to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  Here, the audiological test results as depicted in the 
February 2010 VA examination show that the Veteran has a current 
diagnosis of bilateral hearing loss that meets the requirements 
under VA regulations to be considered a compensated disability.  

The service treatment records show that upon enlistment, the 
Veteran did not report hearing loss.  The audiometer results in 
February 1962 did not show bilateral hearing loss that meets the 
requirements under VA regulations to be considered a disability.  
The service treatment records show treatment for ear fullness, 
otitis externa and hyperemia.  In December 1965, the Veteran 
reported that he did not have ear trouble when he separated from 
service.  The audiometer results in December 1965 also did not 
show bilateral hearing loss that meets the requirements under VA 
regulations to be considered a disability.  

The Board notes that the Veteran had National Guard service after 
his active duty.  The National Guard records in March 1977 show 
that the Veteran reported that he did not have hearing loss.  In 
March 1977, audiometric testing did not show a hearing loss 
disability as defined by VA regulations.  In November 1979, the 
Veteran also reported that he did not have hearing loss and in 
the medical examination, the audiometric testing did not show a 
hearing loss disability as defined by VA regulations.  

There are three nexus opinions of record.  There is a VA 
Compensation and Pension Examination in October 2005.  There is 
also a private opinion set forth in a May 2006 letter.  Most 
recently, a VA Compensation and Pension Examination was conducted 
in February 2010.  In the September 2009 Remand, the Board found 
that the October 2005 and May 2006 opinions were inadequate.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the 
Board will only further address the February 2010 examination.  

In the February 2010 VA examination, the audiologist noted that 
the claims file was available and reviewed.  The audiologist 
noted the Veteran's noise exposure in service, including basic 
training and exposure to aircraft.  The audiologist also noted 
that the Veteran had occupational noise exposure as a sheet metal 
worker during which hearing protection was worn.  The audiologist 
also noted that there was no recreational noise exposure and that 
the Veteran had a history of ear infections in service.  After 
physical examination and audiometric testing, the Veteran was 
diagnosed with bilateral sensorineural hearing loss.  The 
audiologist found that given the normal hearing bilaterally on 
discharge from service and no evidence of a significant threshold 
shift from induction to discharge, the Veteran's hearing 
impairment was less likely as not (less than 50/50 probability) 
caused by or a result of military noise exposure.  

Initially, the Board notes that there is no medical evidence 
depicting symptoms of or a diagnosis of bilateral hearing loss 
within one year after separation from service.  In fact, the 
National Guard records show that a hearing loss disability as 
defined by VA regulations was not present in 1977, therefore, 
service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.

Additionally, the Veteran's service treatment records do not 
provide a diagnosis of hearing loss in service.  The service 
treatment records do not show chronic hearing loss in service.  
The Board acknowledges that the Veteran claims that he was 
exposed to acoustic trauma, including exposure to jet engine 
noise, during his military service.  Despite the fact that the 
record is void of a diagnosis of hearing loss during service, the 
Veteran is competent to describe the nature and extent of his in-
service noise exposure and such is consistent with his military 
occupational specialty as an air frame repairman.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Therefore, the Board finds that it is likely that the Veteran was 
exposed to acoustic trauma during his military service.

However, the evidence of record does not support a finding of 
continuity of hearing loss since service or a nexus between 
acoustic trauma in service and the current disability.  
Specifically, the February 2010 VA compensation examination does 
not show that his current diagnosis of bilateral hearing loss was 
etiologically related to noise exposure in service.  The Board 
notes that the VA opinion is adequate.  It is based upon 
consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The audiologist also provided a rationale for the 
conclusion.  As such, the Board finds the VA examination 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board notes that the Veteran has asserted that his current 
bilateral hearing loss is related to his period of active 
service.  While the Veteran is considered competent to report his 
hearing difficulties, his opinion regarding the cause of his 
hearing loss is afforded no probative value because, as a lay 
person, he lacks the requisite medical expertise to determine the 
severity of hearing loss or render a competent medical opinion 
regarding its cause.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); See also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board further notes that the Veteran's assertions are not 
supported by the National Guard records which do not show a 
hearing loss disability in 1977 or 1979.  In contrast, the 2010 
VA examination is not contradicted by the evidence of record.  
The VA examination is consistent with the National Guard records 
that do not show a hearing loss disability in 1977 or 1979.  As 
such, the Board affords greater probative value to the opinion 
provided by the February 2010 VA audiologist with respect to the 
claim as the VA audiologist has the requisite expertise to render 
such opinion and provided a sound rationale for the opinion based 
on review of the claims folder and examination of the Veteran.  

Moreover, there is no medical evidence showing treatment for 
hearing loss until many years after service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence that weighs 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Thus, in consideration of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's claim 
of service connection for bilateral hearing loss.  Although the 
Veteran is shown to have been exposed to noise in service, a 
bilateral hearing impairment as defined by VA regulation did not 
manifest until many years after service and has not been linked 
by a competent medical opinion to active service to include 
acoustic trauma sustained therein.  Thus, the competent evidence 
of record does not establish a causal link between the Veteran's 
current bilateral hearing loss and his period of active military 
service.  Therefore, the Board must find that service connection 
for bilateral hearing loss is not warranted in this case.

In reaching the above conclusion, under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a material 
issue.  The preponderance of the evidence, however, is against 
the Veteran's bilateral hearing loss claim and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


